Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 11, 14 and 16-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Case (US 20090303208 A1, IDS) in view of Kim (US Pub. NO: 20160062600 A1).

Regarding claim 11:
 Case (US 20090303208 A1) discloses a terminal (display device, Fig. 4) comprising: a first screen (A) disposed within a first housing;
a second screen (B) disposed within a second housing (see Fig. 4);
the first housing being pivotally joined to the second housing (see Fig. 4);
a detection unit (sensor) configured to detect an event in the terminal (orientation), the event includes a combination of a predetermined inclination (i.e. opening ) of the terminal (see Fig. 4, [0014]), 
a predetermined angle (e.g. angle  A, Fig. 4) between the first and second screen, a predetermined first application (application in A) being executed and a 

Not that Case does no specifically disclose a display control unit configured to, if the event is detected, when an image of the predetermined first application is being displayed on the first screen, display an image of a second application on the second screen that is associated with the predetermined first application.

Kim (US Pub. No: 20160062600) discloses an detection unit (330) and a display control unit (310, see Fig. 2) configured to, if the event is detected (e.g. SNS) ([0078]), when an image of  the predetermined  first application is being displayed on the first screen (110, [0195-0196], see Fig. 12), display an image of a second application on the second screen that is associated with the predetermined first application (see Fig. 12) ([0076, 0078], [0195-0196]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Case with the teaching of Kim, thereby providing a uniform brightness in the display device, thereby providing a high efficient and specialized portable devices that may travel in multiple directions and may be implemented with any suitable type of signal scheme.

 



Regarding claim 14:
 Case in view of Kim discloses an execution unit configured to, if the event is detected ([0078]) and the image of the second application is displayed on the second screen, execute a process associated with the event among processes to be executed by the second application (Kim (see Fig. 12) ([0076, 0078], [0195-0196]). Same motivation as applied to claim 11.
Regarding claim 23:
Case as modified Kim discloses a measurement unit (setting information unit 370, Fig. 2) configured to measure a position (e.g. horizontal mode) of the terminal, wherein the display control unit displays (Kim, [0086]), as the image of the second application, an image of an application associated with the first application and the position measured when the event was detected (see Kim [0085-0087]).  Same motivation as applied to claim 11.
 
 Regarding claims 16 and 17:
Case as modified by Kim discloses a reception unit (390, Fig. 2) configured to receive an operation on a screen selected from among the first screen and the second screen ([0195]), and to receive an operation using the first screen (120) as a selected screen after the image of the second application is displayed (Kim, [0195-0198]), thereby providing   an accurate event information by states of the portable terminal.
Regarding claims 18 and 19:
Case as modified by Kim discloses a reception unit (390) configured to receive an operation on a screen (e.g. 120) selected from among the first screen (110) and the second screen  (120) (see Kim, [0176-0179], [0193-0195]) , and to receive an operation using a screen (i.e. peripheral device for touch screen, see case, Fig. 2B, [0017-0018]) ,associated with the detected event out of the first screen and the second screen as a selected screen (case, [0017-0018]).  Same motivation as applied to claim 18. 

Regarding claims 20 and 21:
Case modified by Kim wherein the display control unit displays, as the image of the second application, an image of an application associated with the predetermined first application and a time slot including a time at which the event was detected (see Kim, [0163-0164], [0193]).  Same motivation as applied to claim 11.


 Regarding claim 22:
Case discloses a measurement unit (position detection sensor , e.g. accelerometers) configured to measure a position (orientation) of the terminal, wherein the display control unit displays, as the image of the second application , an image of an application associated with the predetermined first application and the position measured when the event was detected (see case, [0015, 0020]).  

Regarding claim 23:
Case as modified Kim discloses a measurement unit (setting information unit 370, Fig. 2) configured to measure a position (e.g. horizontal mode) of the terminal, wherein the display control unit displays ([0086]), as the image of the second application, an image of an application associated with the predetermind first application and the position measured when the event was detected (see Kim [0085-0087]).  Same motivation as applied to claim 11.



 2.	Claims 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Case in view of Kim (US Pub. NO: 20160062600 A1) and further in view of Yoshioka (US Pub. No: 20120313968 A1).

Regarding claim 24: 
Case as modified by Kim does not specifically disclose  an accumulation unit   configured to accumulate records of combinations of applications with images displayed in the same time period on the first screen and the second screen,  wherein the display control unit displays with greater priority, as the image of the second application, an image of an application that has a greater number of records of combination with the predetermined  first application that was displayed when the event was detected.  
Yoshioka (US Pub. No: 20120313968 A1) discloses an accumulation unit (13) configured to accumulate (add) records of combinations of applications with images displayed in the same time period on the first screen and the second screen ([0075-0079] [0088]),  wherein the display control unit displays with greater priority (higher priority ) [0075], as the image of the second application, an image of an application that has a greater number of records of combination with the first application that was displayed when the event was detected (see Yoshioka [0075-0078], 0088-0089], [ [0108], [0125]). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Case with the teaching of Kim and Yoshioka, thereby a user can view a display priority of the plurality of images without disturbing. 


Regarding claim 25:
 Case as modified by Kim does not disclose an accumulation unit configured to accumulate records of combinations of applications with images displayed in the same time period on the first screen and the second screen, wherein the display control unit displays with greater priority, as the image of the second application, an image of an application that has a greater number of records of combination with the predetermined  first application that was displayed when the event was detected.  
However, Yoshioka (US 20120313968 A1)disclose an accumulation unit  (13) configured to accumulate records of combinations of applications with images (create composite image data) displayed in the same time period on the first screen and the second screen [see, 0075-0078], [0108], wherein the display control unit displays with greater priority, as the image of the second application, an image of an application that has a greater number of records of combination with the first application that was displayed when the event was detected [see [0125]]  (Yoshika in [0075-0078] disclose image composition unit 13 creates composite image data representing a composite image of display devices in which an image that is lower in the display priority and higher in display priority.  The display control unit 14 causes the first display screen 11 to display the composite image based on the composite image data created by the image composition unit 13. 
 [0078] The image transmitting unit 16 transmits the lower-order image data created by the lower-order image creating unit 15 to the second device 20, also see [0128]). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Case with the teaching of Kim and Yoshioka, thereby a user can view a display priority of the plurality of images without disturbing. 
 
Regarding claims 26 and 27:
Case as modified by Kim and Yoshioka discloses wherein a priority level (erg. high priority level) is set for each event in an application ([0088]), and if an image of an application is already being displayed on the second screen, the display control unit displays the image of the second application on the second screen when the priority level of the second application is higher than that of the application (See Yoshioka [0088-0089]). Same motivation as applied to claim 25. 


  2.	Claims 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Case in view of Kim (US Pub. NO: 20160062600 A1) and further in view of Ono (US 20150278982 A1, IDS).


Regarding claims 28 and 29:
Case in view of Kim discloses wherein display control unit is configured to display the image of the second application on the second screen that is associated with the predetermined first application for a respective event (see Kim, [0163-0164], [0193]).  

However, Case in view of Kim does not specifically disclose a table stored in memory, the table defining the image of the second application to be displayed that is associated with a respective event.  

Ono (US 20150278982 A1) discloses a table stored in memory (214 corresponding to control unit 101, see Fig. 1), the table defining the image of the application to be displayed that is associated with a respective event (in [0053], 0070] and Fig. 6.   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Case with the teaching of Kim and Ono, thereby a user can view a display image with priority. 



Respond to Applicant’s argument
4.	Applicant’s argument filed on 10/05/2021 has been considered but are mode in view of new ground of rejection. In view of amendment the reference of Case (US 20090303208 A1, IDS) and Ono (US 20150278982 A1, IDS) has been added for further consideration.

 Conclusion 

5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 




 Inquiry

6.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

 
/SHAHEDA A ABDIN/Primary Examiner, Art Unit 2692